                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CARLOS PERDOMO,                                Case No. 17-06962 BLF (PR)
                                  11
                                                        Plaintiff,                      ORDER DENYING SECOND
                                  12                                                    MOTION FOR APPOINTMENT OF
Northern District of California




                                                 v.
 United States District Court




                                                                                        COUNSEL
                                  13
                                         S.V.S.P., et al.,
                                  14
                                                       Defendants.
                                  15                                                    (Docket No. 38)
                                  16

                                  17          Plaintiff, a state prisoner proceeding pro se, filed a complaint pursuant to
                                  18   42 U.S.C. § 1983 against prison officials at the Salinas Valley State Prison (“SVSP”).
                                  19   Plaintiff has filed a second motion and declaration requesting appointment of counsel.
                                  20   (Docket No. 38) Plaintiff declares he lacks income to employ counsel, he has limited
                                  21   access to the law library, and he has no education in the law. (Id.)
                                  22          Plaintiff does not provide the Court with any new information that he did not
                                  23   present in his first motion for appointment of counsel, (Docket No. 24), and his reasons are
                                  24   no different from those posed by other pro se prisoner litigants. Accordingly, Plaintiff’s
                                  25   motion is DENIED without prejudice for lack of exceptional circumstances. See Agyeman
                                  26   v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at
                                  27   1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v.
                                  28   Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).
                                   1             This order terminates Docket No. 38.
                                   2             IT IS SO ORDERED.
                                   3   Dated: _October 10, 2019_                                    ________________________
                                                                                                    BETH LABSON FREEMAN
                                   4
                                                                                                    United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26
                                       Order Denying Second Motion for Appointment of Counsel
                                  27   P:\PRO-SE\BLF\CR.17\06962Perdomo_deny.atty2.docx


                                  28                                                            2
